Citation Nr: 0602885	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher (compensable) rating for the 
residuals of an appendectomy, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In the July 2002 rating action, the RO denied service 
connection for posttraumatic stress disorder (PTSD) and 
granted service connection for an appendectomy scar and 
assigned a noncompensable evaluation.  The veteran appealed 
the denial of service connection for PTSD and the 
noncompensable evaluation assigned for the scar.  

In November 2004, the Board granted service connection for 
PTSD and remanded the issue regarding a higher evaluation for 
the scar.  The case has been returned for review by the 
Board.  


FINDINGS OF FACT

The medical and other evidence of record indicates that the 
veteran's appendectomy scar is manifested by no sequelae and 
does not cause any functional limitation or involve 
disfigurement or deep scarring.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected appendectomy scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002, 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher rating for his service-
connected appendectomy scar.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2001, October 2002, and February 2005.  The content 
of the notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The letters 
advised the appellant what information and evidence was 
needed to substantiate the claim.  The letters also advised 
him what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claim and enough information for the RO to request records 
from the sources identified by the appellant.  In this way, 
he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records relate that an appendectomy was 
performed during service.  

Based on inservice treatment, in July 2002, service 
connection was granted for an appendectomy scar at 0 percent 
rating under Diagnostic Code 7805, effective from September 
2001.  

A VA examination was conducted in November 2002.  There was a 
10 x 0.2 centimeter horizontal scar in the right lower 
quadrant.  There was no pain.  The scar was smooth and 
nonadherent.  There was no instability, elevation, 
depression, deep tissue loss, disfigurement, inflammation, 
edema, or keloid formation.  There was no functional 
limitation.  The diagnosis was residuals of the appendectomy 
scar.  

A VA examination was conducted in March 2005.  The veteran 
reported his medical history.  The examiner stated there were 
no symptoms.  Examination revealed a 10 x 1-centimeter 
superficial appendectomy scar with no keloid formation.  
There was no pain.  There was no instability, elevation, 
depression, deep tissue loss, disfigurement, inflammation, 
edema, induration, inflexibility, or keloid formation.  The 
scar did not limit any functions.  The diagnosis was status 
post appendectomy with scar formation.  

Criteria and analysis for an increased rating for 
appendectomy scar

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  

Both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 allow for rating scars that cause 
functional loss to be rated on limitation of function of the 
affected part.  In this case, there is no functional loss 
that has been attributed to the scar. 

The Board also considered the old and new criteria under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Considering the criteria in effect 
prior to August 30, 2002, the evidence does not show that the 
scar is painful or that the veteran has constant exudation or 
itching, extensive lesions, or marked disfigurement.  

The remaining codes, both before and after August 30, 2002, 
involving scars which provide higher ratings involve certain 
pathology, such as burn scars, scars involving disfigurement 
of the head, face or neck, or that are unstable or cover an 
area or areas exceeding 12 square inches (77 sq. cm.), that 
is not present in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801 (2002, 2005).

As discussed by the Board immediately above, since the 
appendectomy scar itself has been described on VA examination 
as stable and there is no reported evidence of a problem, a 
higher evaluation for the veteran's service-connected 
appendectomy scar is not warranted.


ORDER

A rating in excess of 0 percent for appendectomy scar is 
denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


